                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

HEATH WHITT, #222 052,                          )
                                                )
            Plaintiff,                          )
                                                )
    v.                                          )      CIVIL ACTION NO. 2:18-CV-851-MHT
                                                )
WARDEN MILLS, et al.,                           )
                                                )
            Defendants.                         )


                                     ORDER ON MOTION

         Upon consideration of Defendants’ Motion for Extension of Time, it is ORDERED that:

         1. Defendants’ Motion for Extension of Time (Doc. 7) is GRANTED; and

         2. Defendants are GRANTED an extension from November 14, 2018, to and including

November 16, 2018, to file their answer and written report.

         Done, this 26th day of October 2018.


                                       /s/ Charles S. Coody
                                      UNITED STATES MAGISTRATE JUDGE
